Citation Nr: 0534230	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  95-19 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to April 
1971.  He died in October 1988.  The appellant is the 
veteran's biological son.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied entitlement to service connection for 
cause of the veteran's death.

This case has been remanded on four occasions for additional 
development and adjudicative action.  It has been returned to 
the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran died in October 1988.  The cause of death was 
listed as acute alcohol and possible drug overdose.  

2.  At the time of the veteran's death, he was not service 
connected for any disability.  

3.  There is no probative evidence that establishes a nexus 
between the veteran's cause of death and service.




CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.301, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2004 letter sent to the appellant and 
by the discussions in the October 1993 rating decision on 
appeal, the December 1993 statement of the case, and the 
multiple supplemental statements of the case.  In the letter, 
the RO stated that in order to substantiate a claim for 
service connection for cause of the veteran's death, the 
appellant would need to submit evidence that the veteran died 
of a service-related disease or injury.  By way of the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the appellant was informed that his 
claim was being denied because of the lack of competent 
evidence that the veteran's death was related to service, to 
include being caused by a possible diagnosis of post-
traumatic stress disorder during the veteran's lifetime.  

As to informing the appellant of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  He was informed that he could obtain 
private records himself and submit them to VA.  Finally, the 
RO asked the appellant to provide any other evidence or 
information that he had pertaining to his claim.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision was denied and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini II that where, as here, section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice; rather, the 
appellant had the right to a content-complying notice and 
proper subsequent VA process.  Pelegrini II, 18 Vet. 
App. 120.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirements was harmless error.  The content 
of the April 2004 letter provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided an opportunity at that time to 
submit additional evidence.  Following that letter, two 
supplemental statements of the case were issued, which 
provided the appellant with 60 days (each time) to submit 
additional evidence.  Further, in between the issuance of the 
two supplemental statements of the case, the Board remanded 
the claim, wherein it reminded him that he had the right to 
submit additional evidence in connection with his claim.  
Thus, the Board finds that the actions taken by VA have 
essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed with 
the appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained VA treatment records 
from 1979 to 1983.  VA attempted to obtain the records relied 
upon by the Agent Orange Settlement Fund in granting the 
appellant a settlement.  VA was told that the National 
Archives had the records.  VA then sought the records from 
that facility.  The National Archives stated the U.S. Armed 
Services Center for Unit Records had those records.  VA then 
sought the records from that facility, which responded that 
it did not have those records.  The Board finds that VA has 
met its duty to assist in attempting to obtain those records.  
VA properly informed the appellant of its inability to obtain 
those records, and the Board finds that VA has fulfilled its 
duty to assist in attempting to obtain those records.  
Lastly, VA obtained a medical opinion in connection with the 
appellant's claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

The appellant asserts that the veteran had post-traumatic 
stress disorder (PTSD) during his lifetime as a result of his 
service in Vietnam, which caused the veteran to return from 
Vietnam with a drug and alcohol problem.  He believes that 
service connection for post-traumatic stress disorder should 
have been in effect and that it either caused or contributed 
to the veteran's death.  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 
38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 
390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  The determination as to whether these Hickson 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2005).

The three elements required to show service connection for 
post-traumatic stress disorder are: (1) medical evidence 
diagnosing post-traumatic stress disorder, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records show that he was 
diagnosed with passive aggressive personality, which was 
determined to have existed prior to service.  In January 
1971, he was seen with complaints of hyperventilation.  He 
was diagnosed with "emotionally unstable personality," 
which was manifested by "questionable use of drugs."  The 
examiner stated the veteran had difficulty with his 
suppression and low frustration tolerance.  It was determined 
that such diagnosis existed prior to service.  At the time of 
the veteran's discharge from service, he indicated he 
currently had or had a history of nervous trouble.  
Psychiatric evaluation at that time was normal.  

The post service medical records show that the veteran was 
hospitalized for alcohol dependence in 1972.  He was also 
diagnosed with anti-social personality with suggestive 
schizoid traits and serum hepatitis, which was attributed to 
the veteran's use of heroin.  

Medical records dated in the 1980s show that the veteran was 
diagnosed with passive aggressive personality and substance 
abuse, generalized anxiety disorder, and explosive 
personality disorder.

An August 1993 decision from the "Agent Orange 
Administration" shows that the "Special Master for 
Appeals" determined that the medical records showed the 
veteran had "severe PTSD and seizure disorder" and granted 
the appellant a settlement.  

At a January 1994 RO hearing, the appellant and his mother, 
the veteran's former wife, DS, presented testimony.  The 
veteran's mother provided most of the testimony.  She stated 
she had known the veteran since they were kids and that she 
noticed a difference in his personality when he returned from 
Vietnam.  She stated that the veteran used to be social and 
that upon his return, he became very anti-social.  DS stated 
that she and the veteran married soon after his return from 
Vietnam and that he would have nightmares where he was 
yelling and screaming.  She described waking up and having 
the veteran's hands on her throat.  DS noted that the veteran 
told her he had started using drugs in Vietnam after having 
thrown a grenade and seeing a little kid blown up.  She 
stated that the veteran held his grandparents at gunpoint.  

The appellant testified that he never had an opportunity to 
get to know his father because his mother had removed him 
from the veteran after the veteran had thrown the appellant 
against the wall when he was nine months old.  He asserted 
that the veteran's behavior was a result of post-traumatic 
stress disorder, which had caused the veteran's death.

A December 2000 letter from the veteran's private physician, 
MB, who had treated the veteran for 15 years, indicates that 
he believed that the veteran's drug abuse problems during his 
lifetime were related to post-traumatic stress syndrome.  He 
noted that at that time, such diagnosis was not "popular."  
He added that the veteran met "many of the criteria for" 
post-traumatic stress disorder and would "fit that diagnosis 
quite well."  

In May 2005, a VA examiner had an opportunity to review the 
veteran's claims file.  In the examination report, he 
reported the relevant in-service and post service findings 
and the various psychiatric diagnoses entered.  He stated the 
following:

There is no indication that [the 
veteran']s drug addiction and alcoholism 
was secondary to any psychiatric 
disorder.  There is no indication that he 
had any psychiatric disorder prior to 
beginning his drug use.  Symptomatology 
recorded in the records both while in 
service and during his subsequent 
lifetime are not indicative of PTSD.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claim for service connection for cause of the veteran's 
death.  As noted above, the Board must evaluate the probative 
weight of all the evidence in reaching a decision.  Evidence 
supporting the appellant's allegation that the veteran had 
post-traumatic stress disorder during his lifetime are the 
decision of the Agent Orange Administration and Dr. MB's 
December 2000 opinion.  Contrary to these opinions is the VA 
opinion provided in May 2005.  That physician reviewed the 
claims folder, which included service medical records and 
post service medical records.  He determined that the veteran 
did not have post-traumatic stress disorder during his 
lifetime, as the symptomatology in the records did not show 
he met the criteria for that diagnosis.  He also determined 
that the drug addiction and alcoholism the veteran developed 
was not the result of a psychiatric disorder.  

The Board finds the VA opinion more persuasive and supported 
by the medical records.  Dr. MB stated only that it was 
"quite probable" that the veteran's drug abuse problems 
were related to post-traumatic stress disorder.  He also 
stated that he felt the veteran had "many of the criteria" 
needed for a diagnosis of post-traumatic stress disorder and 
that such diagnosis "fit" the veteran's symptoms.  Dr. MB 
did not definitively conclude that the veteran had post-
traumatic stress disorder.  He also did not definitively 
conclude that the veteran's drug abuse problems were related 
to post-traumatic stress disorder.  The VA examiner, however, 
was conclusive and definitive that the veteran did not meet 
the criteria of post-traumatic stress disorder and that the 
veteran did not develop drug addiction and alcoholism as a 
result of a psychiatric disorder.  The VA examiner's opinion 
was also based upon a thorough review of the veteran's claims 
file, which included the service medical records.  Dr. MB 
stated only that he had reviewed a January 1982 VA 
hospitalization summary report regarding a psychiatric 
admission.

As to the finding in the Agent Orange Administration decision 
that the veteran had severe post-traumatic stress disorder, 
the Board notes that VA attempted to get the records relied 
upon by that body in determining that the veteran had such 
diagnosis, but such attempt was unsuccessful.  Therefore, the 
Board does not know what records were reviewed in making the 
determination that the veteran had "severe" post-traumatic 
stress disorder.  Without such knowledge, the Board finds 
that the May 2005 VA medical opinion outweighs this statement 
as well.  It is clear upon what basis the VA examiner entered 
his opinions-a thorough review of the service medical 
records and the post service medical records.  An opinion 
based upon a review of medical records that covers a period 
of approximately 15 years is accorded high probative value, 
particularly when the examiner reports the relevant findings 
from those records.

It must be noted that in order for service connection for 
post-traumatic stress disorder to be granted, the three 
criteria listed above under 38 C.F.R. § 3.304(f) must be met.  
There is no evidence that any professional has attributed the 
diagnosis of post-traumatic stress disorder to a particular 
in-service stressor or that any alleged in-service stressor 
was corroborated.  This is further evidence against the claim 
that the veteran met the criteria for an award of service 
connection for post-traumatic stress disorder during his 
lifetime.  Without such evidence, service connection for 
post-traumatic stress disorder would not have been 
established.  See id.  

The Board recognizes the appellant's sincere belief that the 
veteran's service in Vietnam caused him to develop post-
traumatic stress disorder, which caused him to have a drug 
problem and which caused the veteran's death.   However, he 
does not have the necessary medical training or knowledge to 
render a probative opinion as to the etiology of any medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for cause of the veteran's death, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Service connection for cause of the veteran's death is 
denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


